Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50c2. Examiner notes that Figure 5 includes two of reference sign 50c1; based on the specification and the rest of the reference signs in the figure, it appears that one of these is erroneously labeled and should be 50c2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content, language, and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it contains the implied phraseology “The invention relates to” in line 1. The abstract also fails to disclose technical details of the invention and only describes the problem found in the prior art that it seeks to solve.  Correction is required.  See MPEP § 608.01(b).
Further, the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Objections
Claims 1 and 8-9 are objected to because of the following informalities:  the limitations “the flow restriction means” (Claim 1 line 13) and “the strip-like flow restriction means” (Claims 8 and 9) should be amended to “the flow restricting means” to maintain consistency with the rest of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “the flow of granular material” in lines 7-8 does not have antecedent basis in the claim. Further, the scope of the limitation “one or more strip-like elements” in line 13 is indefinite. The term “-like” is a relative term that implies that the element is similar to a strip, but is not defined by the claim, and the specification does not provide a standard by which one or ordinary skill in the art could ascertain the requisite degree to which the element is “strip-like.”
Regarding Claims 2 and 3, the scope of the limitation “the flow restricting means are fitted at positions on the pressing surface, where the possibility of flow of granular material…exists” is unclear. First, “the possibility of flow of granular material” does not have antecedent basis in either of the claims. Second, what is meant by the “possibility” of flow? Is there a flow of granular material in these positions, or is there not? Further, Examiner notes that the claims are drawn to a roll for a roller press; as such, the granular material that is being comminuted by said roller press is not part of the invention itself. Defining the positions of the flow restricting means by their relationship to something that is not part of the invention, 
Regarding Claims 8 and 9, the scopes of the limitations “a first strip-like element,” “at least a further strip-like element,” and “a series of strip-like elements” are unclear because it is not clear whether each of these limitations is meant to further limit the “one or more strip-like elements” recited in Claim 1, whether it is a separate limitation that includes the strip-like elements of Claim 1, or whether it is a separate limitation altogether.
Regarding Claim 11, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation following the phrase, i.e. “Tungsten Carbide based mixtures,” is part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 12, the scope of the limitation “…according to claim 1” in line 8 is unclear. Which element is this referring to? Based on the structure of the claim, this could mean either the at least one roll, the means for restricting the flow of granular material, the outwardly extending wear-resistant surface studs, or the outer cylindrical pressing surface of Claim 1 is being used to further limit Claim 12.
Claims 4-5 and 10 are rejected by virtue of their dependence upon Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drepper (US 2016/0101425).
Regarding Claim 1, Drepper discloses (Figures 2 and 4-5) a roll (grinding roller 1) for a roller press suitable for comminution of granular material by interparticle crushing ([0002] lines 1-3), said roll comprising: a cylindrical body having an outer cylindrical pressing surface (main part 5) for use with an opposing roll (grinding roller 2, see Figure 1) in an interparticle crushing pressing nip; a plurality of outwardly extending wear-resistant surface studs (welds 4 in centers of square patterns, see Annotated Figure 5 below) positioned on the pressing surface; wherein the cylindrical body is provided with means for restricting the flow of granular material between the outwardly extending wear-resistant surface studs along the outer cylindrical pressing surface (welds 4 forming square patterns, see Annotated Figure 5 below), wherein the plurality of outwardly extending wear-resistant surface studs are positioned in a pattern consisting of parallel extending lines on the pressing surface and wherein the flow restricting means are provided between adjacent pattern lines (see Annotated Figure 5 below), and wherein the flow restriction means are made of one or more strip-like elements provided on the outer cylindrical pressing surface of the cylindrical body. Examiner note: the claim as set forth only requires the flow restriction means to be “strip-like,” i.e. similar to a strip, and does not set forth the metes and bounds of said similarity. The flow restriction means of Drepper indicated in Annotated Figure 5 below have a length significantly longer than their width, which is a similar structure to a strip; accordingly, the requirements of the claim are met.

    PNG
    media_image1.png
    394
    656
    media_image1.png
    Greyscale

Drepper Annotated Figure 5
Regarding Claims 2 and 3, Drepper discloses (Figure 5) the flow restricting means are fitted at positions on the pressing surface, where the possibility of flow of granular material in a rotational direction and a longitudinal direction along the outer cylindrical pressing surface exists (see Annotated Figure 5 above; if granular material is flowing in the rotational and/or longitudinal direction, it will be intercepted by the flow restricting means).
Regarding Claims 4 and 5, Drepper discloses (Figure 5) the flow restricting means extends in a longitudinal direction and a rotational direction along the outer cylindrical pressing surface (see Annotated Figure 5 above; the flow restricting means extend in both the longitudinal and rotational directions).
Regarding Claim 8, Drepper discloses (Figure 5) the strip-like flow restriction means (welds 4, see Annotated Figure 5 above) are composed of a first strip-like element positioned in a longitudinal direction on the outer cylindrical pressing surface of the cylindrical body and at 
Regarding Claim 9, Drepper discloses (Figure 5) the strip-like flow restriction means (welds 4, see Annotated Figure 5 above) are composed of a series of strip-like elements positioned in a zig-zag orientation on the outer cylindrical pressing surface of the cylindrical body (see Annotated Figure 5 above).
Regarding Claim 10, Drepper discloses (Figures 2 and 4) the wear-resistant surface studs (welds 4, see Annotated Figure 5 above) are made from a material being harder than the material of the outer cylindrical pressing surface (main part 5; [0026] lines 3-4 and [0029]-[0030]: the welds 4 have a higher Rockwell hardness value than the main part 5).
Regarding Claim 11, Drepper discloses the flow restricting means are made from a hard metal mixture ([0026] lines 3-4; “hard alloy” is interpreted as being equivalent to “hard metal mixture”). Examiner note: regarding the limitation “e.g. Tungsten Carbide based mixtures,” because this is merely provided as an example of a hard metal mixture, it is not considered to be a requirement of the claim.
Regarding Claim 12, Drepper discloses (Figures 2 and 4-5) a roller press suitable for comminution of granular material by interparticle crushing ([0002] lines 1-3), said roller press comprising: at least one set of two opposing rolls (grinding rolls 1 and 2), each roll consisting of a cylindrical body having an outer cylindrical pressing surface (main part 5) for use with the opposing roll in an interparticle crushing pressing nip ([0025] lines 1-4); wherein at least one roll is provided with means for restricting the flow of granular material (welds 4 forming square patterns, see Annotated Figure 5 above) between the outwardly extending wear-resistant .

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. Regarding the Applicant’s argument that Drepper fails to disclose flow restriction means, in particular flow restriction means that are strip-like elements mounted between the wear-resistant studs, Examiner respectfully disagrees. Although Drepper does not explicitly state that the welds 4 indicated in Annotated Figure 5 above are used for restricting a flow of granular material along the outer cylindrical pressing surface, since they are solid structures it is clear that they perform this function, as the granular material cannot travel through them. Further, the claim as set forth does not quantify or further limit “restricting” in such a way that would preclude the welds 4 indicated in Annotated Figure 5 above as being flow restricting means from meeting this limitation of the claim. Additionally, as discussed above with regard to Claim 1, these welds also meet the limitation of being “strip-like.” Accordingly, the rejection under 35 U.S.C. 102(a)(1) is maintained.
Examiner notes that while the Applicant’s arguments are not persuasive, this application is deemed non-final in light of the new grounds of rejection under 35 U.S.C. 112(b) discussed above that were not necessitated by the Applicant’s amendment. Accordingly, prosecution of this application is not yet closed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eason et al. (US 2005/0117984) discloses that tungsten carbide is well known as having high hardness and wear resistance.
Harbold et al. (US 8,833,687) discloses a roll for a roller press having a strip-like element disposed along the axial edges of the roll in the rotational direction which restricts a flow of granular material in the longitudinal direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-Th, M-F; 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TERESA A GUTHRIE/Examiner, Art Unit 3725          

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725